Kupferman, J. P., and Ross, J.,
dissent in part in a memorandum by Kupferman, J. P., as follows: There is impliedly asserted a claim pursuant to the Civil Rights Act (42 USC § 1983) to the effect that plaintiffs were deprived of due *475process by failure of adequate notice and opportunity to be heard in connection with capital improvement rent increases and the authorization of loans to the landlord under article 8-A of the Public Housing Finance Law. The court at Special Term seemingly sustained such a cause of action, ahd so it should be dealt with.
We have heretofore determined that the type of notice given is sufficient. (De Luise v Gliedman, 109 AD2d 601.) Moreover, the contention is not one that rises to constitutional dimensions. (Parratt v Taylor, 451 US 527.) These plaintiffs are not being deprived "of any rights, privileges or immunities secured by the Constitution and laws”. (Cf., 423 S. Salina St. v City of Syracuse, 68 NY2d 474.)
Accordingly, any such cause of action should be dismissed, and the demand in the prayer for relief for attorney’s fees and costs pursuant to 42 USC should be stricken.